       Case 1:18-cv-02045-WMR Document 24-3 Filed 06/03/19 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 MATTHEW HENNIE, on behalf of                  :
 himself and others similarly situated,        : Civil Action No.
                                               : 1:18-cv-2045-WMR
        Plaintiff,                             :
                                               :
 v.                                            :
                                               :
 ICOT HEARING SYSTEMS, LLC                     :
 D/B/A LISTENCLEAR and ICOT                    :
 HOLDINGS, LLC                                 :
                                               :
        Defendant.                             :
                                           /

                DECLARATION OF STEVEN H. KOVAL
        IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION FOR
      PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
       1.     I make this declaration in support of the Plaintiff’s Unopposed Motion

for Preliminary Approval of Class Action Settlement of Class Action Settlement to

set forth my qualifications to serve as class counsel.

       2.     I am an attorney duly admitted to practice in the State of Georgia, I

am over 18 years of age, am competent to testify and make this affidavit on

personal knowledge.
       Case 1:18-cv-02045-WMR Document 24-3 Filed 06/03/19 Page 2 of 5




                              Qualifications of Counsel

      3.     I have been admitted to practice before the United States District

Courts for the Northern District of Georgia, Middle District of Georgia and

Southern District of Georgia. I am in good standing in every court to which I am

admitted to practice.

      4.     Along with my co-counsel in this action, I will faithfully, effectively

and zealously represent the interests of the class in this action.

      5.     I have extensive experience in the prosecution of actions on behalf of

consumers, particularly claims under the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 (“FDCPA”), Fair Credit Reporting Act, 15 U.S.C. § 1681

(“FCRA”), and Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”). I

have filed over 140 actions in the Northern District of Georgia on behalf of

consumers since 2007.

      6.     I am a 1986 graduate of the Washington College of Law of American

University and was admitted to the State Bar of Georgia in the same year.

      7.     Since 2007, my law practice has been focused primarily on

representing consumers in FDCPA, FCRA and TCPA actions.

      8.     I have represented classes of consumers and been appointed class

counsel as follows:


                                           2
      Case 1:18-cv-02045-WMR Document 24-3 Filed 06/03/19 Page 3 of 5




           a. Mey v. Interstate National Dealer Services, Inc., et. al., Civil

  Action No. 1:14-cv-01846-ELR, USDC, ND. Ga., a TCPA settlement of

  $4,200,000 granted final approval on June 7, 2016;

           b. Heidarpour v. Central Payment Co., Civil Action No. 4:15-cv-

     139(CDL), USDC, MD. Ga., a TCPA settlement of $6,500,000 granted final

     approval on May 4, 2017;

           c. Randolph Jones, Jr. v. Advanced Bureau of Collections LLP, et al.,

     Civil Action File No. 5:15-cv-00016-MTT, USDC, MD. Ga. Certification

     was contested. A FDCPA settlement that received final approval was

     entered on July 10, 2017;

           d. Abante Rooter and Plumbing, Inc. v. Birch Communications, Inc.,

     Civil Action File No. 1:15-cv-03562-AT, USDC, ND. Ga., a TCPA class

     settlement of $12,000,000 granted final approval on Decmber14, 2017; and

           e. Dianne Rice-Redding, et al. v. Nationwide Mutual Insurance

     Company, Civil Action File No. 1:16-cv-03634-WMR, USDC, ND. Ga. A

     preliminary order approving a class action settlement was entered on March

     20, 2019.

     9.    I regularly lecture at state and national conferences on consumer law.

My past speaking engagements include:


                                        3
      Case 1:18-cv-02045-WMR Document 24-3 Filed 06/03/19 Page 4 of 5




      National Consumer Law Center’s 2018 Consumer Rights Litigation

Conference (Denver) on Negotiating and Drafting Settlement Agreements;

      National Consumer Law Center’s 2016 FDCPA Conference (Miami) on

reasonable attorney’s fees in smaller value cases;

      National Consumer Law Center’s 2015 Consumer Rights Litigation

Conference (San Antonio) on the effects of 1099s in consumers’ claims;

      National Association of Consumer Credit Administrators 2015 Annual

Conference (Atlanta) on collection agency issues;

      National Consumer Law Center’s 2015 FDCPA Conference (San Antonio)

on developing a FDCPA practice;

      National Consumer Law Center’s 2014 Consumer Rights Litigation

Conference (Tampa) on managing a consumer law practice;

      National Consumer Law Center’s 2013 Consumer Rights Litigation

Conference (Washington, D.C.) on the ABCs of the FDCPA;

      National Consumer Law Center’s 2013 FDCPA Conference (Baltimore) on

errors to avoid in FDCPA practice and litigation;

      National Consumer Law Center’s 2012 Consumer Rights Litigation

Conference (Seattle) on errors to avoid in consumer practice and litigation;




                                         4
      Case 1:18-cv-02045-WMR Document 24-3 Filed 06/03/19 Page 5 of 5




      National Consumer Law Center’s 2012 FDCPA Conference (New Orleans)

on errors to avoid in FDCPA practice and litigation; and

      National Consumer Law Center’s 2010 FDCPA Conference (Jacksonville)

on litigation privilege and other current FDCPA developments.

      10.    I have devoted time and resources to this litigation.

      11.    As a result of my extensive experience litigating individual and class

action consumer claims, I am well-aware of the significant time and resources

needed to litigate such actions, and my firm possesses the resources necessary to

prosecute these actions successfully.



SIGNED UNDER PAINS AND PENALTIES OF PERJURY THIS 1st DAY OF

JUNE, 2019.

                                              /s/ Steven H. Koval
                                              Steven H. Koval




                                          5
